Citation Nr: 0021992	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-27 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
luxation of the right shoulder, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for recurrent 
luxation of the left shoulder, currently evaluated as 20 
percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to April 
1964.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which increased evaluations were 
denied for recurrent luxation in the right shoulder and the 
left shoulder, and entitlement to individual unemployability 
was also denied.  


REMAND

Having reviewed the record, the Board has determined that the 
instant claims must be remanded in order to ensure compliance 
with due process considerations and so that further 
evidentiary development may be conducted.  

Specifically, the record indicates that in October 1999, the 
RO granted compensation for right foot drop under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999), 
with the assignment of a 40 percent rating under Diagnostic 
Code 8521.  Entitlement to special monthly compensation on 
account of the loss of use of one foot was also granted under 
38 U.S.C.A. § 1114 (West 1991 & Supp. 1999).  Service 
connection has been established for recurrent luxation of the 
right shoulder, evaluated as 30 percent disabling, and 
recurrent luxation of the left shoulder, evaluated as 20 
percent disabling.  The veteran now has one disability rated 
as 40 percent disabling and sufficient additional disability 
to bring his combined rating to 70 percent.  As such, the 
basic schedular requirements for a total rating based on 
individual unemployability under 38 C.F.R. § 4.16 have been 
met.  

However, the record does not indicate that the RO 
readjudicated the veteran's individual unemployability claim 
in light of the additional grant of compensation for right 
foot drop.  In the June 1997 Statement of the Case and the 
March 1999 Supplemental Statement of the Case, the veteran 
was informed that his claim for individual unemployability 
was denied because he did not meet the basic schedular 
requirements for such an award.  As the schedular 
requirements have now been met, due process requires that the 
veteran be furnished with an appropriate document which 
provides appropriate reasons and bases for the denial of his 
claim.  On remand, the RO will have the opportunity to 
consider the veteran's individual unemployability claim in 
light of the recent grant of compensation for right foot 
drop, and an appropriate Supplemental Statement of the Case 
will be issued thereon.  

On remand, further evidentiary development will be conducted 
with regard to the claim for individual unemployability.  
Specifically, the veteran will be afforded a VA examination 
in order to determine the effect of right foot drop on his 
employability, and an opinion will be sought as to whether he 
is unemployable as a result of service-connected 
disabilities.  

In addition, the veteran's representative has requested that 
the RO obtain records of his outpatient treatment at the San 
Juan VAMC for the period of October 1998 to the present time.  
These additional outpatient treatment records will be sought 
on remand as it does not appear that they have been 
associated with the claims folder.  The Board notes that VA 
is held to have constructive notice of documents generated by 
VA, even if the documents have not been made part of the 
record in a claim for benefits. Bell v. Derwinski, 2 Vet.App. 
611 (1992).

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should obtain copies of the 
veteran's medical treatment records from 
the San Juan VAMC, for the period of 
October 1998 to the present time.  

2.  The RO should schedule the veteran 
for an examination by a VA physician, for 
the purpose of obtaining an opinion as to 
whether he is unemployable as a result of 
service-connected disability.  The 
examiner should be made aware that the 
veteran's disabilities include right foot 
drop, recurrent luxation of the right 
shoulder, and recurrent luxation of the 
left shoulder.  All special studies and 
tests should be conducted as indicated, 
and all objective findings should be 
noted in detail.  The examiner should 
provide an opinion as to whether the 
veteran is unemployable as a result of 
right foot drop, recurrent luxation of 
the right shoulder, and recurrent 
luxation of the left shoulder, standing 
alone.  If the veteran is unemployable as 
a result of nonservice-conncected 
disorders, that fact should be expressly 
noted in the examination report.  
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  The claims folder 
and a copy of this remand should be made 
available to the examiner.  

3.  Pursuant to 38 C.F.R. § 3.655 (1999), 
when the claimant without good cause 
fails to report for examination, the 
claim will be denied.  VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination. The regional 
office must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination. This remand serves as 
notification of that regulation.

4.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
does not contain all of the requested 
opinions, it should be returned for 
completion.  

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record.  
The RO should furnish the veteran with an 
appropriate Supplemental Statement of the 
Case, to include discussion of his claim 
for individual unemployability in light 
of the grant of compensation for right 
foot drop.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





The purpose of this remand is to conduct evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



